                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,
                                                                      ORDER
                             Plaintiff,
       v.                                                             18-cr-162-2-jdp

KANASHA WOODS,

                             Defendant.


        It has come to the court’s attention that there was a clerical error in the April 1, 2020

amended judgement and commitment. Fed. R. Crim. P. 36 allows the court to correct clerical

errors at any time.

       IT IS ORDERED that the amended judgment and commitment entered on April 1,

2020, is corrected by changing the amount of restitution under Criminal Monetary Penalties

to $2,439.00 In all other respects, the amended judgment and commitment remains as entered

on April 1, 2020.

       Entered April 14, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge
